Exhibit 10.2

 

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

 

Third Amended and Restated Security Agreement, dated as of November 10, 2004
made by and among ISCO International, Inc., a Delaware Corporation with offices
at 451 Kingston Court, Mt. Prospect, Illinois 60056 and formerly known as
Illinois Superconductor Corporation (the “Company”), each of the Company’s
undersigned subsidiaries (the “Subsidiaries,” the Company and Subsidiaries are
hereafter collectively referred to as the “Debtors” or individually as a
“Debtor”), Manchester Securities Corporation, a New York corporation with
offices at 712 Fifth Avenue, 36th Floor, New York, New York 10019
(“Manchester”), Alexander Finance, LP, an Illinois limited partnership with
offices at 1560 Sherman Avenue, Evanston, IL 60201 (“Alexander”; Manchester and
Alexander are sometimes individually referred to as a “Secured Party” or
together referred to as “Secured Parties”), and Manchester Securities
Corporation as collateral agent (the “Collateral Agent”).

 

This Agreement amends and restates the Second Amended and Restated Security
Agreement, dated as of July 23, 2004 (the “Existing Security Agreement”).

 

NOW THEREFORE, in consideration of the foregoing, each Debtor hereby agrees with
the Secured Parties and Collateral Agent as follows:

 

SECTION 1. Grant of Security Interest.

 

(a) As collateral security for all of the Obligations (as defined in Section 2
hereof), the Debtors hereby jointly and severally pledge and collaterally assign
to the Collateral Agent and the Secured Parties, and grant to the Collateral
Agent and the Secured Parties a continuing first priority security interest
(subject to Permitted Liens (as defined in the Third Amended and Restated Loan
Agreement dated as of the date hereof by and among the Company and the Secured
Parties (the “Loan Agreement”)) in the following (the “Collateral”):

 

“Collateral” means all assets of the Debtors (whether currently owned or
hereafter acquired by a Debtor), including without limitation all presently
existing and hereafter arising (i) accounts, contract rights, and all other
forms of obligations owing to the Debtors from any source, including, without
limitation, from affiliates and insiders of the Debtors (“Accounts”); (ii) all
of the Debtors’ books and records, including ledgers, records indicating,
summarizing, or evidencing the Debtors’ assets or liabilities, or the
Collateral, all information relating to the Debtors’ business operations or
financial condition, all computer programs, disc or tape files, printouts, runs
or other computer prepared information, and any equipment containing such
information (the Debtors’ “Books”); (iii) all of the Debtors’ present and
hereafter acquired equipment, wherever located, and all attachments,
accessories, accessions, replacements, substitutions, additions and improvements
to any of the foregoing, wherever located (“Equipment”); (iv) all of the
Debtors’ present and hereafter acquired general intangibles and other personal
property (including, but not limited to, contract rights, rights arising under
common law, statutes or regulations, choses or things in action, goodwill,
patents and patentable inventions, whether described and claimed therein or
otherwise, and all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, and extensions thereof, and all improvements thereon and
all other rights of any kind whatsoever accruing thereunder or



--------------------------------------------------------------------------------

pertaining thereto, trade names, trademarks, patent and trademark applications,
service marks, copyrights, copyright applications, blueprints, drawings,
purchase orders, customer lists, monies due under any royalty or licensing
agreements, infringements, claims, computer programs, discs or tapes, deposit
accounts, insurance premium rebates, tax refunds, and tax refund claims, as well
as all cash collateral that is hypothecated to secure letters of credit or
bonding obligations and the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, and all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto) (“General Intangibles”); (v) all present and
future inventory in which a Debtor has any interest, and all of the Debtors’
present and future raw materials, work in process, finished goods, and packing
and shipping material, wherever located, any documents of title representing any
of the above (“Inventory”); (vi) all of the Debtors’ negotiable collateral,
including all of the Debtors’ present and future letters of credit, notes,
drafts, instruments, certificated securities (including but not limited to, the
“Pledged Securities” as defined below), documents, personal property leases
(where a Debtor is the lessor), chattel paper and the Debtors’ books and records
relating to any of the foregoing (“Negotiable Collateral”); and (vii) any money
or other assets of the Debtors which hereafter come into the possession, custody
or control of the Debtors, and the proceeds and products, whether tangible or
intangible, of any of the foregoing including proceeds of insurance covering any
or all of the Collateral, and any and all Accounts, Equipment, General
Intangibles, Inventory, Negotiable Collateral, money, deposit accounts or other
tangible or intangible, real or personal, property resulting from the sale,
exchange, collection or other disposition of the Collateral, or any portion
thereof or interest therein, and the proceeds and products thereof;

 

in each case howsoever a Debtor’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise). For purposes of this
Security Agreement, the term “Pledged Securities” means (i) all capital stock
and all other securities issued or issuable by all current and future
subsidiaries, whether currently issued or issued in the future, including,
without limitation, the promissory note issued by Illinois Superconductor Canada
Corporation to the Company (“Subsidiary Securities”); (ii) any capital stock or
other securities currently owned or received by the Debtors in the future
(“Further Securities”); (iii) all other securities which may be issued or
issuable in exchange for or in respect of the Further Securities and Subsidiary
Securities pursuant to the terms hereof; (iv) all dividends, cash, instruments,
securities and other property from time to time received, receivable or
otherwise distributed, in respect of, in, for, or upon the exchange or
conversion of the securities referred to in clauses (i), (ii) and (iii) above;
and (v) all rights and privileges of the Debtors with respect to the Pledged
Securities and other properties referred to in clauses (i), (ii), (iii) and
(iv).

 

(b) Any pledge, collateral assignment or grant of a security interest to the
Collateral Agent and Secured Parties in the Collateral pursuant to the Existing
Security Agreement shall continue in full force and effect.

 

(c) Upon the future receipt of any certificated securities by any Debtor, such
Debtor shall immediately deliver the certificates representing such securities,
together with stock powers duly executed in blank to the Collateral Agent and
corporate resolutions of a type reasonably acceptable to the Secured Parties.

 

2



--------------------------------------------------------------------------------

(d) A reasonably detailed list of the Collateral existing as of the date hereof
is set forth on Schedule A attached hereto. For each item of Collateral,
Schedule A provides the location, description and ownership and, for items of
Collateral which have a certificate of title, the jurisdiction of such
certificates, and for those items of Collateral which are mobile goods (goods
that are mobile and generally used in more than one jurisdiction such as motor
vehicles, trailers and similar items) the present location of such goods.
Schedule A also identifies any liens and encumbrances with respect to any items
of Collateral and sets forth the jurisdiction of incorporation of each Debtor.
Schedule A further lists all patents and trademarks and patent and trademark
applications owned by the Debtors.

 

SECTION 2. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for the (a) prompt payment
by the Debtors, as and when due and payable, of all amounts from time to time
owing by them to the Secured Parties under the Third Amended and Restated Loan
Agreement, dated as of the date hereof (the “Loan Agreement”); (ii) the
Company’s 9½ secured grid notes, due April 1, 2005, as amended, issued on
October 23, 2002 (the “2002 Notes”); (iii) the Company’s 14% secured grid notes
due April 1, 2005, as amended, issued on October 24, 2003 (the “2003 Notes”);
(iv) the Company’s 14% secured grid notes due April 1, 2005 issued on July 23,
2004 (the “July 2004 Notes”); (v) the Company’s 14% secured grid notes due April
1, 2005 issued on the date hereof (the “November 2004 Notes”); (vi) the amended
and restated guaranties dated as of the date hereof (the “Restated Guaranties”)
(the Loan Agreement, the 2002 Notes, the 2003 Notes, the July 2004 Notes, the
November 2004 Notes, the Restated Guaranties and the Existing Security Agreement
are hereinafter collectively referred to as the “Transaction Documents”) with
the obligations under this clause (a) being referred to as “Indebtedness” and
(b) prompt performance by the Debtors of each of their respective covenants and
duties under the Transaction Documents (the covenants and obligations referred
to in clauses (a) and (b) above hereafter collectively referred to as the
“Obligations”). The Debtors further jointly and severally agree that the
Collateral Agent and the Secured Parties shall have the rights stated in this
Security Agreement with respect to the Collateral in addition to all other
rights which the Secured Parties may have by law.

 

SECTION 3. Representations and Obligations of the Debtors. Each of the Debtors
jointly and severally represents, warrants and covenants to the Collateral Agent
and the Secured Parties as follows:

 

(a) Perfection of Security Interest. Each of the Debtors agrees to execute at
any time and from time to time such financing statements and to take whatever
other actions are requested by the Collateral Agent to perfect and continue the
Collateral Agent and the Secured Parties’ security interest in the Collateral
including, without limitation, any filings in the United States Patent and
Trademark Office or foreign recordal offices. Upon request of the Collateral
Agent, each Debtor will deliver to the Collateral Agent any and all documents
evidencing or constituting the Collateral, possession of which is required in
order for the Collateral Agent and the Secured Parties’ to perfect their
security interest therein. Upon request of the Collateral Agent, the Debtors
will note Collateral Agent’s and Secured Parties’ interest, as the case may be,
upon any and all Accounts if not delivered to Collateral Agent for possession by
the Collateral Agent. The Collateral Agent may at any time and from time to
time, and without further authorization from the Debtors, file a carbon,
photographic or other reproduction of any financing statement or of

 

3



--------------------------------------------------------------------------------

this Security Agreement for use as a financing statement to the extent permitted
by applicable law. The Debtors will reimburse the Collateral Agent for all
reasonable expenses for the perfection and the continuation of the perfection of
Secured Parties’ security interest in the Collateral. Each Debtor will promptly
notify the Collateral Agent of any change in its name including any change to
the assumed business names of such Debtor. This is a continuing Security
Agreement and will continue in effect until all Indebtedness is paid in full and
any other Obligations are satisfied and the Secured Parties shall release their
interest in the Collateral upon the full and final payment and satisfaction of
the Indebtedness and other Obligations. If payment is made by a Debtor, whether
voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter a Secured Party is forced to remit the amount of that payment to such
Debtor’s trustee in bankruptcy or to any similar person under any federal, state
or foreign bankruptcy law or other law for the relief of debtors, the
Indebtedness shall be considered unpaid for the purpose of enforcement of this
Security Agreement. If permitted or required under applicable law, the
Collateral Agent may file any financing statements with respect to the
Collateral without the signatures of the Debtors. Any financing statements must
state that the Collateral Agent and the Secured Parties have a lien on all of
the Debtors’ assets.

 

(b) Power of Attorney. Each Debtor hereby irrevocably makes, constitutes, and
appoints the Collateral Agent (and all of such Collateral Agent’s officers,
employees or agents designated by such Collateral Agent) as its true and lawful
attorney, with power to: (i) sign such Debtor’s name on any of the documents
described hereunder or on any other similar documents to be executed, recorded,
or filed in order to perfect or continue perfected the Collateral Agent’s and
Secured Parties’ security interest in the Collateral; (ii) at any time that an
Event of Default has occurred and is continuing, execute, sign and endorse such
Debtor’s name on any invoice or bill of lading relating to any Account, drafts
against Account Debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to Account Debtors; (iii) send requests for verification
of Accounts; (iv) at any time that an Event of Default has occurred and is
continuing, execute, sign and endorse such Debtor’s name on any checks, notices,
instruments, acceptances, money orders, drafts, warrants or other item of
payment or security that may come into the Collateral Agent’s possession; (v) at
any time that an Event of Default has occurred and is continuing, demand,
collect, receive, receipt for, sue and recover all sums of money or other
property which may now or hereafter become due, owing or payable from the
Collateral; (vi) file any claim or claims or, following an Event of Default,
take any action or institute or take part in any proceedings, either in its own
name or in the name of such Debtor, or otherwise, which in the discretion of the
Collateral Agent may seem to be necessary or advisable; (vii) at any time that
an Event of Default has occurred and following acceleration of the Indebtedness,
direct the Account Debtors and other persons sending mail to the Debtors to send
all mail relating to the Collateral to the Collateral Agent; (viii) at any time
that an Event of Default has occurred and is continuing, make, settle, and
adjust all claims under the Debtors’ policies of insurance and make all
determinations and decisions with respect to such policies of insurance; and
(ix) at any time that an Event of Default has occurred and is continuing, settle
and adjust disputes and claims respecting the Accounts directly with Account
Debtors, for amounts and upon terms which the Collateral Agent determines to be
reasonable, and the Collateral Agent may cause to be executed and delivered any
documents and releases which the Collateral Agent determines to be necessary.
The appointment of the Collateral Agent as such Debtor’s attorney, and each and
every one of the Collateral Agent’s and Secured Parties’ rights and powers,
being coupled with an interest, is irrevocable and shall remain in full force
and effect until all of the Indebtedness has been fully repaid and the other
Obligations satisfied and the Collateral Agent renounces such appointment.

 

4



--------------------------------------------------------------------------------

(c) No Violation. The execution and delivery of this Security Agreement does not
violate any law or agreement governing any Debtor or to which any Debtor is a
party, and the Debtors’ certificates or articles of incorporation and bylaws or
other organizational documents do not prohibit any term or condition of this
Security Agreement. The execution and delivery hereof is in the interest of each
of the Debtors.

 

(d) Enforceability of Collateral. With respect to the Accounts, and General
Intangibles, the Collateral is enforceable in accordance with its terms, is
genuine, and complies in all material respects with applicable laws concerning
form, content and manner of preparation and execution, and, to the best of the
knowledge of the Debtors, all persons appearing to be obligated on the
Collateral have authority and capacity to contract and are in fact obligated as
they appear to be on the Collateral, except as such enforcement may be limited
by bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws
applicable to creditors’ rights generally and by generally applicable equitable
principles, whether considered in an action at law or in equity.

 

(e) Accounts. All Accounts existing as of the date hereof are good and valid
Accounts representing an undisputed, bona fide indebtedness incurred by the
Account Debtors, and there exists no set-offs or counterclaims against any such
Accounts and no agreements under which any deductions or discounts may be
claimed with any Account Debtor except as disclosed to the Collateral Agent and
the Secured Parties in writing.

 

(f) Removal of Collateral; Transactions Involving Collateral. To the extent the
Collateral consists of Accounts, General Intangibles, Negotiable Collateral or
Debtors’ Books the records and other documents pertaining to the Collateral
shall be kept at the principal office of the Debtor that owns such collateral,
or at such other locations as are reasonably acceptable to the Collateral Agent.
Except as provided below, the Debtors shall keep the non-mobile tangible
Collateral at the location(s) at which they are kept specified on Schedule A and
shall maintain any certificate of title of any tangible Collateral in the same
jurisdiction as indicated on Schedule A. Except for transactions in the ordinary
course of business in accordance with past practice or for sales or dispositions
on arm’s length terms and for fair equivalent value, the Debtors shall not sell,
offer to sell, or otherwise transfer, dispose of or encumber any tangible
Collateral. Without the prior written consent of the Secured Parties, Debtors
shall not sell, offer to sell, or otherwise transfer, dispose of or encumber any
intangible Collateral other than pursuant to license agreements made in the
ordinary course of Debtor’s business and consistent with past business practice.
Without the prior written consent of the Secured Parties, no Collateral that is
located in the United States shall be moved outside of the United States.

 

(g) Title. As of the date hereof, the Debtors hold good and marketable title to
all the Collateral, free and clear of all liens and encumbrances except for the
lien of this Security Agreement and Permitted Liens (as defined in the Loan
Agreement). No financing statement or other evidence of a lien or transfer
covering any of the Collateral is on file in any public office in any
jurisdiction other than those which reflect the security interest created by
this Security Agreement or Permitted Liens. The Debtors shall defend the
Collateral Agent’s and Secured Parties’ rights in the Collateral against any and
all claims and demands.

 

5



--------------------------------------------------------------------------------

(h) Prepayments. None of the Collateral has been prepaid by any Account Debtor
for any Accounts.

 

(i) Collateral Schedules and Locations. On a monthly basis, the Debtors shall
deliver to the Collateral Agent schedules of the Collateral, including such
information as the Collateral Agent may require, including without limitation
names and addresses of Account Debtors, the location of mobile goods or changes
in any certificates of title and descriptions of any after-acquired general
intangibles. The Debtors represent and warrant to the Collateral Agent and the
Secured Parties that Schedule A is true, accurate and complete in all material
respects and shall be updated monthly by the Debtors to reflect any changes
thereto.

 

(j) Application of Payments Received With Respect to Collateral. Unless an Event
of Default (as defined in Section 4 below) has occurred and is continuing, any
amounts received by or on behalf of any Debtor with respect to any Account
pledged as Collateral hereunder may be used by such Debtor in the ordinary
course of its business. Following the occurrence and during the continuance of
an Event of Default, any amounts received by or on behalf of any Debtor with
respect to any Account shall be applied in the following order: (i) costs and
expenses of the Collateral Agent and the Secured Parties reasonably incurred in
connection with collecting the Indebtedness and enforcing this Agreement and the
Transaction Documents; (ii) accrued and unpaid interest due and owing on the
Indebtedness as of such date; (iii) unpaid principal due and owing with respect
to the Indebtedness as of such date; and (iv) any excess to the Debtors or other
party or parties in accordance with applicable law or court order.

 

(k) Possession and Collection of Accounts. Following an Event of Default and
during the continuance thereof or following acceleration of any Indebtedness,
the records and documents evidencing the Accounts pledged as Collateral
hereunder shall, upon the Collateral Agent’s request, be delivered to the
Collateral Agent or its agent and held in accordance with the terms of this
Security Agreement.

 

(l) Maintenance and Inspection of Collateral. The Debtors shall maintain or
cause to be maintained all tangible Collateral in good condition and repair
except for ordinary wear and tear. The Debtors will not commit or permit damage
to or destruction of the Collateral or any part of the Collateral. The
Collateral Agent and its designated representatives and agents shall have the
right at all reasonable times, upon reasonable advance notice, to examine,
inspect, and audit the Collateral wherever located and the books, records or any
property which is otherwise used in connection with the Collateral. The Debtors
shall immediately notify the Collateral Agent of all material cases involving
the return, rejection, repossession, loss or damage of or to any Collateral; of
any request for credit or adjustment or of any other dispute arising with
respect to the Collateral; and generally of all happenings and events materially
adversely affecting the Collateral or the value or the amount of the Collateral.

 

(m) Taxes, Assessments and Liens. The Debtors will pay when due all taxes,
assessments and liens upon the Collateral, its use or operation and upon the
Transaction Documents. A Debtor may withhold any such payment or may elect to
contest any lien if such

 

6



--------------------------------------------------------------------------------

Debtor is in good faith conducting an appropriate proceeding to contest the
obligation to pay and so long as the Collateral Agent’s and Secured Parties’
interest in the Collateral is not jeopardized in the Collateral Agent’s sole
reasonable opinion. If any of the Collateral is subjected to a lien which is not
discharged or bonded, or the enforcement thereof stayed (in either case without
granting any security interests in any of the assets of any Debtor) within
fifteen (15) days or such longer period as is provided by applicable law, but
not to exceed thirty (30) days, the Debtors shall deposit with the Collateral
Agent cash, a sufficient corporate surety bond or other security satisfactory to
the Collateral Agent (in its discretion) in an amount adequate to provide for
the discharge of the lien plus any interest, reasonable costs, attorneys’ fees
or other charges that could accrue as a result of foreclosure or sale of the
Collateral. In any contest the Debtor or Debtors shall defend itself or
themselves, the Secured Parties and the Collateral Agent and shall satisfy any
final adverse judgment before enforcement against the Collateral. The Debtors
shall name the Collateral Agent as an additional obligee under any surety bond
furnished in such contest proceedings.

 

(n) Incorporation by Reference. The Debtors hereby restate and affirm all
representations, warranties and agreements contained in the other Transaction
Documents (as of each date and time such representations and warranties are made
under each of the other Transaction Documents), the terms and conditions of
which are hereby incorporated herein by reference.

 

(o) Compliance With Governmental Requirements. The Debtors shall comply promptly
with all laws, ordinances and regulations of all governmental authorities
applicable to the production, disposition, or use of the Collateral. The Debtors
may contest in good faith any such law, ordinance or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as the
Collateral Agent’s interest in the Collateral, in the Collateral Agent’s sole
reasonable opinion, is not jeopardized.

 

(p) Insurance. The Debtors shall maintain insurance with respect to their assets
and businesses that is customary for other similarly situated companies.

 

(q) The Debtors’ Right to Possession and to Collect Accounts. Except as
otherwise provided herein, until the occurrence of an Event of Default or
acceleration of Indebtedness, the Debtors may have possession of the tangible
personal property and beneficial use of all the Collateral and may use it in any
lawful manner not inconsistent with this Security Agreement or the other
Transaction Documents, provided that the Debtors’ right to possession and
beneficial use shall not apply to any Collateral where possession of the
Collateral by the Collateral Agent is required by law to perfect the Collateral
Agent’s and Secured Parties’ security interest in such Collateral. At any time
an Event of Default exists or following acceleration of Indebtedness, the
Collateral Agent may exercise its right to directly collect the Accounts and to
notify Account Debtors to make payments directly to the Collateral Agent for
application to the Indebtedness, and the Debtors authorize and direct the
Account Debtors, if the Collateral Agent exercises such right, to make payments
on the Accounts to the Collateral Agent. If the Collateral Agent at any time has
possession of any Collateral, whether before or after an Event of Default, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral if the Collateral Agent takes such
action for that purpose as the Debtors shall reasonably request or as the
Collateral Agent, in the Collateral Agent’s sole reasonable

 

7



--------------------------------------------------------------------------------

discretion, shall deem appropriate under the circumstances, but failure to honor
any request by the Debtors shall not of itself be deemed to be a failure to
exercise reasonable care. The Collateral Agent shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve or maintain any security interest given to secure the
Collateral. The Collateral Agent shall have the right to direct who shall
collect and service the Accounts in accordance with reasonable commercial
practices.

 

(r) Transactions with Others. After the occurrence and during the continuation
of any Event of Default, the Collateral Agent may (i) extend the time for
payment or other performance, (ii) grant a renewal or change in terms or
conditions, or (iii) compromise, compound or release any obligation with an
Account Obligor as the Collateral Agent deems advisable, without obtaining the
prior written consent of the Debtors, and no such act or failure to act shall
affect the Collateral Agent’s or Secured Parties’ rights against the Debtors or
the Collateral.

 

(s) Expenditures by the Collateral Agent. If not discharged or paid when due,
and provided that such items have not been contested as permitted herein, the
Collateral Agent may (but shall not be obligated to) discharge or pay any
amounts required to be discharged or paid by the Debtors under this Security
Agreement, including without limitation all taxes, liens, security interests,
encumbrances, and other claims, at any time levied or placed on the Collateral.
The Collateral Agent also may (but shall not be obligated to) pay all reasonable
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by the Collateral Agent for such purposes will
then bear interest at the then rate charged under the Notes from the date
incurred or paid by the Collateral Agent to the date of repayment by the
Debtors. All such expenses shall become a part of the Indebtedness and, at the
Collateral Agent’s option, will (i) be payable on demand or (ii) upon notice to
Debtors be added to the balance of the Notes becoming a part of the outstanding
principal amount due and payable on the maturity date of the Notes. This
Security Agreement also will secure payment of these amounts. Such right under
this subsection shall be in addition to all other rights and remedies to which
the Collateral Agent and the Secured Parties may be entitled upon the occurrence
of an Event of Default.

 

(t) Sale or Factoring of Accounts; Release of Accounts. Except with respect to
Permitted Liens (as defined in the Loan Agreement), or as otherwise expressly
permitted herein, the Debtors shall not sell or otherwise transfer or encumber
any of the Accounts, or other Collateral without the Collateral Agent’s written
consent. It is expressly agreed that the Collateral Agent is under no obligation
to grant such a consent and will do so only in its sole and absolute discretion
on terms and conditions they deem acceptable in their sole and absolute
discretion.

 

(u) In the event that in the future, any Collateral is held by subsidiaries,
affiliates or joint ventures of the Debtors who are not a party to this
Agreement, then the Debtors shall cause such entities to grant the Collateral
Agent an exclusive first priority lien in such Accounts and Inventory, to cause
such entities to enter into security agreements reasonably satisfactory to the
Collateral Agent and the Secured Parties, and to take all actions necessary to
perfect such security interests.

 

8



--------------------------------------------------------------------------------

(v) Debt. The Company has no Debt other than Debt created under the Transaction
Documents or as disclosed on Schedule 3(v) hereto. None of the Subsidiaries have
any Debt other than that disclosed on Schedule 3(v) hereto.

 

(w) Monthly Compliance Certificate. On the last business day of each calendar
month, the Company shall deliver to the Collateral Agent a certificate executed
by the Chief Financial Officer of the Company stating that each of the
representations made by the Debtors in this Security Agreement are true as of
the date of such certificate and no default or Event of Default has occurred
under this Security Agreement.

 

(x) Additional Guarantors. The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to deliver a guarantee to
the Secured Parties substantially in the form of the Subsidiary Guarantees being
delivered on the date hereof.

 

SECTION 4. Events of Default; Remedies.

 

Events of Default. Each of the following shall constitute an Event of Default
under this Security Agreement:

 

(a) Event of Default under the 2002 Notes, 2003 Notes, July 2004 Notes or
November 2004 Notes. An Event of Default shall have occurred under the 2002
Notes, 2003 Notes, July 2004 Notes, November 2004 Notes or the Loan Agreement.

 

(b) Other Defaults. Failure of any Debtor to comply with or to perform when due
or required (after the expiration of any applicable stated cure periods) any
term, obligation, covenant or condition contained in this Security Agreement.

 

(c) False Statements. Any warranty, representation or statement made or
furnished to the Collateral Agent or the Secured Parties by or on behalf of the
Debtors under this Security Agreement or any certificate or schedule required
thereby is false or misleading in any material respect, either now or at the
time made or furnished.

 

(d) Defective Collateralization. This Security Agreement ceases to be in full
force and effect at any time and for any reason (other than by reasons caused
solely by actions of the Collateral Agent); or the security interest intended to
be created by this Security Agreement is not created and perfected, or such
security interest ceases to be valid and perfected at any time and for any
reason.

 

(e) Material Adverse Change. The Secured Parties shall have determined in good
faith (which determination shall be conclusive) that a material adverse change
has occurred in the condition, value or operation of a material portion of the
Collateral.

 

SECTION 5. Rights and Remedies on Default. If an Event of Default occurs and is
continuing under this Security Agreement, at any time thereafter, the Collateral
Agent and the Secured Parties shall have all the rights of a secured party under
the New York Uniform Commercial Code. In addition and without limitation, the
Collateral Agent and the Secured Parties may exercise any one or more of the
following rights and remedies:

 

(a) Accelerate Indebtedness. The Collateral Agent may declare the entire
Indebtedness immediately due and payable, without notice.

 

9



--------------------------------------------------------------------------------

(b) Assemble Collateral. The Collateral Agent may require the Debtors to deliver
to the Collateral Agent all or any portion of the Collateral and other documents
relating to the Collateral. The Collateral Agent may require the Debtors to
assemble the Collateral and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent. The Collateral Agent also shall have
full power to enter upon the property of the Debtors to take possession of and
remove the Collateral. If the Collateral contains other goods not covered by
this Security Agreement at the time of repossession, the Debtors agree that the
Collateral Agent may take such other goods, provided that the Collateral Agent
makes reasonable efforts to return them to the Debtors after repossession.

 

(c) Sell the Collateral. The Collateral Agent shall have full power to sell,
lease, transfer, or otherwise deal with the Collateral or proceeds thereof in
its own name or that of the Debtors. The Collateral Agent may sell the
Collateral at public auction or private sale. Unless the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the Debtors reasonable notice of the time
after which any private sale or any other intended disposition of the Collateral
is to be made. The requirements of reasonable notice shall be met if such notice
is given at least ten (10) days before the time of the sale or disposition. All
expenses relating to the disposition of the Collateral, including without
limitation the expenses of retaking, holding, insuring, preparing for sale and
selling the Collateral, shall become a part of the Indebtedness secured by this
Security Agreement and shall be payable on demand, with interest at the lower of
twenty percent (20%) per annum or the highest rate permitted by law from date of
expenditure until repaid.

 

(d) Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.

 

(e) Appoint Receiver. To the extent permitted by applicable law, the Collateral
Agent shall have the following rights and remedies regarding the appointment of
a receiver: (i) the Collateral Agent may have a receiver appointed as a matter
of right, (ii) the receiver may be an employee of the Collateral Agent and may
serve without bond, and (iii) all fees of the receiver and the receiver’s
attorney shall become part of the Indebtedness secured by this Security
Agreement and shall be payable on demand, with interest at the lower of twenty
percent (20%) per annum or the highest rate permitted by law from date of
expenditure until repaid.

 

(f) Transfer Title. Effect transfer of title upon sale of all or part of the
Collateral. For this purpose, the Debtors irrevocably appoint the Collateral
Agent, acting singly, as its attorneys-in-fact to execute endorsements,
assignments and instruments in the name of the Debtors as shall be necessary or
reasonable. With respect to any such transfer of trademarks, the applicable
Debtor hereby transfers all goodwill associated therewith.

 

(g) Collect Revenues, Apply Accounts. The Collateral Agent, either itself or
through a receiver, may collect the payments, rents, income, and revenues from
the Collateral. The Collateral Agent may at any time in its discretion transfer
any Collateral into its own names or that of its nominees and receive the
payments, rents, income, and revenues therefrom and hold the same as security
for the Indebtedness or apply it to payment of the Indebtedness in such order

 

10



--------------------------------------------------------------------------------

of preference as the Collateral Agent may determine. The Collateral Agent may
demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose, or
realize on the Collateral as the Collateral Agent may determine, whether or not
the Indebtedness is then due. For these purposes, the Collateral Agent may, on
behalf of and in the name of the Debtors, open and dispose of mail addressed to
any Debtor; change any address to which mail and payments are to be sent; and
endorse notes, checks, drafts, money orders, documents of title, instruments and
items pertaining to payment, shipment or storage of any Collateral. To
facilitate collection, the Collateral Agent may, notify Account Debtors and
obligors on any Collateral to make payments directly to the Collateral Agent.

 

(h) Obtain Deficiency. If the Collateral Agent chooses to sell any or all of the
Collateral and/or pursue any other remedy available hereunder, under any other
agreement, at law or in equity, the Collateral Agent may obtain a judgment
against the Debtors for any deficiency remaining on the Indebtedness due to the
Secured Parties after application of all amounts received from the exercise of
the rights provided in this Security Agreement. The Debtors shall be liable for
a deficiency even if the transaction described in this Subsection is a sale of
accounts or chattel paper.

 

(i) Application of Proceeds. The proceeds of any foreclosure or realization upon
the Collateral shall be applied:

 

(i) First, to the costs and expenses of collection;

 

(ii) Second, to overdue interest;

 

(iii) Third, to the outstanding principal amount of the Indebtedness; and

 

(iv) Fourth, any excess to the Debtors or other party or parties in accordance
with applicable law or court order.

 

(j) Other Rights and Remedies. The Collateral Agent and the Secured Parties
shall have all the rights and remedies of a secured creditor under the
provisions of the New York Uniform Commercial Code, as may be amended from time
to time. In addition, the Collateral Agent and the Secured Parties shall have
and may exercise any or all rights and remedies they may have available at law,
in equity, or otherwise.

 

SECTION 6. Cumulative Remedies. All of the Collateral Agent’s and the Secured
Parties’ rights and remedies, whether evidenced by this Security Agreement, or
the other Transaction Documents or by any other writing, shall be cumulative and
may be exercised singularly or concurrently. Election by the Collateral Agent or
the Secured Parties to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of a Debtor under this Security Agreement, after such Debtor’s
failure to perform, shall not affect the Collateral Agent’s and Secured Parties’
right to declare a default and to exercise their remedies.

 

11



--------------------------------------------------------------------------------

SECTION 7. Pledged Securities.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) The Debtors shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Securities or any part thereof for
any purpose not inconsistent with the terms of this Security Agreement or the
Transaction Documents; provided, however, that the Debtors shall not exercise or
refrain from exercising any such right if such action would have a material
adverse effect on the value of the Pledged Securities or any part thereof; and
provided further that the Debtors shall give the Collateral Agent at least five
days’ prior written notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right.

 

(ii) The Debtors shall be entitled to receive and retain any and all dividends
and interest paid in respect of the Pledged Securities; provided, however, that
any and all

 

(A) (I) dividends and other distributions paid or payable in cash in respect of
any Pledged Securities in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, (II) cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Pledged Securities or
(III), cash dividends resulting from transactions outside the ordinary course of
business, shall be used to prepay first the November 2004 Notes, then the July
2004 Notes, then the 2003 Notes, then the 2002 Notes (on a pro rata basis based
on the Principal Amount (as defined in the November 2004 Notes, July 2004 Notes,
2003 Notes and 2002 Notes, as applicable) outstanding on each such Note), or

 

(B) dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Securities shall be, and shall be
forthwith delivered to the Collateral Agent to hold as, Collateral and shall, if
received by the Debtors, be received in trust for the benefit of the Secured
Parties, be segregated from the other property or funds of the Debtors and be
forthwith delivered to the Collateral Agent as Collateral in the same form as so
received (with any necessary endorsement).

 

The Debtors, promptly upon the request of the Collateral Agent, shall execute
such documents and do such acts as may be necessary or desirable in the
reasonable judgment of the Collateral Agent to give effect to this Section
7(a)(ii).

 

(iii) The Debtors shall deliver to the Collateral Agent any distribution
consisting of Subsidiary Securities or Further Securities immediately upon
receipt, together with executed stock powers and corporate resolutions
authorizing the transfer of title of such shares after an Event of Default
pursuant to the terms of this Security Agreement.

 

(iv) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to the Debtors all such proxies and other instruments as Debtors may
reasonably request for the purpose of enabling the Debtors to exercise the
voting and other rights that it is entitled to exercise pursuant to clause (i)
above and to receive the dividends or interest payments that it is authorized to
receive and retain pursuant to clause (ii) above.

 

12



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) All rights of Debtors (x) to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 7(a)(i) shall, upon notice to Debtors by the Secured
Parties, cease and (y) to receive the dividends and interest payments that it
would otherwise be authorized to receive and retain pursuant to Section 7(a)(ii)
shall automatically cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Pledged Securities such dividends, interest payments and other
distributions. For the avoidance of doubt, the Collateral Agent is hereby
granted an irrevocable proxy coupled with an interest to exercise all voting
power with respect to the Subsidiary Securities and/or the Further Securities,
effective upon the occurrence of an Event of Default.

 

(ii) All dividends, interest payments and other distributions that are received
by the Debtors contrary to the provisions of clause (i) of this Section 7(b)
shall be received in trust for the benefit of the Secured Parties, shall be
segregated from other funds of Debtors and shall be forthwith paid over to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

 

SECTION 8. The Collateral Agent’s Duties.

 

(a) Other than as specified in this Security Agreement and any amendment hereto,
the Collateral Agent shall not be required to take or refrain from taking any
actions, to exercise or refrain from exercising any rights, or to make or
refrain from making any requests unless it shall first receive proper
instructions from Secured Parties holding at least 75% of the outstanding
principal amount of the Obligations (or their respective successors or assigns).

 

(b) The Collateral Agent shall hold all Collateral received by it, and shall
make disposition thereof, only in accordance with this Security Agreement or any
amendment thereto. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Pledged Securities, whether or not the
Collateral Agent or any of the Secured Parties has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral.

 

(c) The Collateral Agent shall not be under any duty or obligation to inspect,
review or examine any document, instrument, certificate, agreement or other
papers to determine that they are enforceable or that they are other than what
they purport to be on their face. The Collateral Agent shall hold any Collateral
delivered to the Collateral Agent as the agent of the and for the benefit of
each Secured Party, without preference as to any Secured Party.

 

13



--------------------------------------------------------------------------------

(d) The duties and obligations of the Collateral Agent shall be determined
solely by the express provisions of this Security Agreement or any amendment
hereto or any instructions permitted hereby. The Collateral Agent shall have no
obligation with respect to any other matters covered in any other document other
than as expressly provided herein, or any amendment hereto. The Collateral Agent
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Security Agreement or as set forth in a
written amendment to this Security Agreement executed by the parties hereto or
their successors or assigns. No representations, warranties, covenants or
obligations of the Collateral Agent or any Secured Party shall be implied with
respect to this Agreement or the Collateral Agent’s services hereunder. Without
limiting the generality of the foregoing, the Collateral Agent:

 

(i) shall use the same degree of care and skill as a reasonably prudent person
would use in similar circumstances (without limiting the generality of the
foregoing, the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property of like tenor);

 

(ii) shall not be obligated to take any legal action hereunder that might in its
reasonable judgment involve any expense or liability unless it has been
furnished with reasonable indemnity from the Secured Parties;

 

(iii) may rely on and shall be protected in acting in good faith upon any
certificate, instrument, opinion, notice, letter, telegram or other document, or
any security, delivered to it and in good faith believed by it to be genuine and
to have been signed by the proper party or parties;

 

(iv) may rely on and shall be protected in acting in good faith upon the written
instructions of Secured Parties holding at least 75% of the outstanding
principal amount of the Obligations;

 

(v) may consult its own independent counsel satisfactory to it and the opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered, or omitted by it hereunder in good faith
and in furtherance of its duties hereunder, in accordance with the opinion of
such counsel;

 

(vi) may execute any of the powers hereunder or perform any duties hereunder
either directly or through agents or attorneys; and

 

(vii) will be regarded as making no representation and having no
responsibilities (except as expressly set forth herein) as to the validity,
sufficiency, value, genuineness, ownership or transferability of any portion of
the Collateral, and will not be required to and will not make any
representations as to the validity, value or genuineness of any portion of the
Collateral.

 

(e) Neither the Collateral Agent nor any of its partners, agents or employees,
shall be liable for any error in judgment, for any mistake of fact or for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith in good faith and believed by it or them to be within the purview of
this Security Agreement, except for its or their own gross negligence,

 

14



--------------------------------------------------------------------------------

lack of good faith or willful misconduct. In no event shall the Collateral Agent
or its partners, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder in connection herewith even if advised of the
possibility of such damages.

 

(f) Whenever, in the administration of this Security Agreement, the Collateral
Agent reasonably shall deem it necessary that a matter be proved or established
prior to taking, suffering or omitting any action under this Security Agreement,
such matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate of the Secured Parties, and such certificate shall be full warranty
to the Collateral Agent for any action taken, suffered or omitted under the
provisions of this Agreement, upon the faith thereof.

 

SECTION 9. Miscellaneous Provisions.

 

(a) Entire Agreement; Amendments. This Security Agreement, together with the
other Transaction Documents, constitute the entire understanding and agreement
of the parties as to the matters set forth in this Security Agreement. No
alteration of or amendment to this Security Agreement shall be effective unless
given in writing and signed by the party or parties sought to be charged or
bound by the alteration or amendment.

 

(b) CHOICE OF LAW AND VENUE; MUTUAL JURY TRIAL WAIVER. THE VALIDITY OF THIS
SECURITY AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE
RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE
PARTIES MUTUALLY IRREVOCABLY AND UNCONDITIONALLY AGREE (I) THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK,
NEW YORK COUNTY AND THAT THE PARTIES SHALL BE SUBJECT TO THE JURISDICTION OF
SUCH COURTS, AND (II) THAT SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, SHALL CONSTITUTE PERSONAL SERVICE. EACH DEBTOR, THE COLLATERAL AGENT
AND THE SECURED PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 9(b). EACH DEBTOR, THE COLLATERAL AGENT AND THE SECURED PARTIES HEREBY
WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT OR ANY OF THE ACTIONS
CONTEMPLATED HEREIN, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH
DEBTOR, THE COLLATERAL AGENT AND THE SECURED PARTIES REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

15



--------------------------------------------------------------------------------

(c) Attorneys’ Fees; Expenses. The Debtors agree to pay, jointly and severally
upon demand, all of the Collateral Agent’s and Secured Parties’ costs and
expenses, including without limitation reasonable attorneys’ fees and legal
expenses, incurred in connection with the enforcement of this Security
Agreement. The Collateral Agent or any Secured Party may pay someone else to
help enforce this Security Agreement, and the Debtors shall pay the costs and
expenses of such enforcement. Costs and expenses include without limitation the
Collateral Agent’s and Secured Parties’ reasonable attorneys’ fees and legal
expenses whether or not there is a lawsuit, reasonable attorneys’ fees and legal
expenses for bankruptcy proceedings (and including efforts to modify or vacate
any automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. The Debtors also shall pay all court costs and such
additional fees as may be directed by the court.

 

(d) Caption Headings. Caption headings in this Security Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Security Agreement.

 

(e) Notices. All notices required to be given under this Security Agreement
shall be given in writing and shall be effective when actually delivered or two
(2) days after being deposited in the United States mail, first class, postage
prepaid, addressed to the party to whom the notice is to be given or, if via
facsimile, when sent via facsimile transmission to the party to whom the notice
is to be given and confirmation of such transmission has been received, at the
address and/or facsimile number shown below:

 

If to Elliott or the Collateral Agent:

 

Manchester Securities Corporation

712 Fifth Avenue, 36th Floor

New York, New York 10019

Telephone: (212) 974-6000

Facsimile: (212) 974-2092

Attention: Mark Brodsky

 

With a copy to:

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

New York, New York 10176

Telephone: (212) 986-6000

Facsimile: (212) 986-8866

Attention: Lawrence D. Hui, Esq.

 

16



--------------------------------------------------------------------------------

If to Alexander:

 

Alexander Finance, LP

1560 Sherman Avenue

Evanston, Illinois

Telephone: (847) 733-0232

Facsimile: (847) 733-0339

Attention: Bradford T. Whitmore

 

With a copy to:

 

Sachnoff & Weaver

30 S. Wacker Drive

Chicago, Illinois 60606

Telephone: (312) 207-3879

Facsimile: (312) 207-6400

Attention: Evelyn C. Arkebauer, Esq.

 

If to the Company or a Subsidiary:

 

ISCO International, Inc.

1001 Cambridge Drive

Elk Grove Village, Illinois 60007

Telephone: (847) 391-9400

Facsimile: (847) 391-5015

Attention:: Frank Cesario

 

With a copy to:

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, Pennsylvania 19312

Telephone: (610) 640-7800

Facsimile: (610) 640-7835

Attention: Michael P. Gallagher, Esq.

 

Any party may change its address for notices under this Security Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party’s address. For notice purposes, the Debtors
agrees to keep the Collateral Agent informed at all times of the Debtors’
current addresses.

 

(f) Severability. The parties acknowledge and agree that the Collateral Agent
and the Secured Parties are not agents or partners of each other, that all
representations, warranties, covenants and agreements of the Collateral Agent
and the Secured Parties hereunder are several and not joint, that the Collateral
Agent and the Secured Parties shall not have any responsibility or liability for
the representations, warranties, agreements, acts or omissions of the other and
that any rights granted to the Collateral Agent and the Secured Parties
hereunder shall be enforceable by each of the Collateral Agent and the Secured
Parties hereunder. If a court of competent jurisdiction finds any provision of
this Security Agreement to be invalid or unenforceable as to

 

17



--------------------------------------------------------------------------------

any person or circumstance, such finding shall not render that provision invalid
or unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken, and all other provisions of this Security
Agreement in all other respects shall remain valid and enforceable and such
offending provision shall not be affected in any other jurisdiction.

 

(g) Successor Interests. Subject to the limitations set forth above on transfer
of the Collateral, this Security Agreement shall be binding upon and inure to
the benefit of the parties, their successors and assigns to the extent permitted
by Section 5.6 of the Loan Agreement. The Debtors shall not, however, have the
right to assign this Security Agreement without the prior written consent of the
Secured Parties which may be withheld for any reason in the Secured Parties’
sole discretion.

 

(h) Waiver. The Collateral Agent and the Secured Parties shall not be deemed to
have waived any rights under this Security Agreement unless such waiver is given
in writing and signed by the Collateral Agent and the Secured Parties. No delay
or omission on the part of the Collateral Agent or Secured Parties in exercising
any right shall operate as a waiver of such right or any other right. A waiver
by the Collateral Agent or Secured Parties of a provision of this Security
Agreement shall not prejudice or constitute a waiver of the Collateral Agent’s
or the Secured Parties’ right otherwise to demand strict compliance with that
provision or any other provision of this Security Agreement. No prior waiver by
the Collateral Agent or Secured Parties, nor any course of dealing between the
Secured Parties and the Debtors, shall constitute a waiver of any of the
Collateral Agent’s or the Secured Parties’ rights or of any of the Debtors’
obligations as to any future transactions. Whenever the consent of the
Collateral Agent and/or the Secured Parties is required under this Security
Agreement, the granting of such consent in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of the
Collateral Agent and/or the Secured Parties.

 

(i) Indemnity. The Debtors agree, jointly and severally, to indemnify, pay and
hold the Collateral Agent, each Secured Party and the officers, partners,
directors, employees, agents and affiliates thereof (collectively, the
“indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel) that may be
imposed on, incurred by, or asserted against any indemnitee, in any manner
relating to or arising out of this Security Agreement and any action undertaken
or contemplated hereby. This indemnification shall survive the satisfaction and
payment of the Indebtedness and termination of this Security Agreement.

 

(j) Subsidiary Liability. Notwithstanding anything in this Security Agreement to
the contrary, each Subsidiary’s obligations hereunder shall not exceed the
maximum amount that would not be subject to avoidance under fraudulent
conveyance, fraudulent transfer, and other similar laws.

 

(k) No Subrogation. Notwithstanding any payment made by any Debtor hereunder or
any set-off or application of funds of any Debtor by the Secured Parties, no
Debtor shall be

 

18



--------------------------------------------------------------------------------

entitled to be subrogated to any of the rights of the Secured Parties against a
Debtor or any collateral security or guarantee or right of offset held by the
Secured Parties for the payment of the Indebtedness, nor shall any Debtor seek
or be entitled to seek any contribution or reimbursement from another Debtor in
respect of payments made by such Debtor hereunder, until all amounts owing to
the Secured Parties by the Debtors under any Transaction Documents are paid in
full. If any amount shall be paid to any Debtor on account of such subrogation
rights at any time when any such amounts shall not have been paid in full, such
amount shall be held by such Debtor in trust for the Secured Parties, segregated
from other funds of such Debtor, and shall, forthwith upon receipt by such
Debtor, be turned over to the Secured Parties in the exact form received by such
Debtor (duly indorsed by such Debtor to Secured Parties, if required), to be
applied against the Indebtedness of the Debtors under the Transaction Documents,
whether matured or unmatured, in such order as the Secured Parties may
determine.

 

(l) The actions of the holders of 75% of the outstanding principal amount of the
Obligations shall be deemed the actions of Secured Parties for purposes of
giving any notice or enforcing any rights or remedies.

 

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized, as of the date
first above written.

 

   

ISCO INTERNATIONAL, INC.

   

By:

 

/s/ Amr Abdelmonem

--------------------------------------------------------------------------------

   

Name:

 

Amr Abdelmonem, Ph.D.

   

Title:

 

Chief Executive Officer

   

SPECTRAL SOLUTIONS, INC.

   

By:

 

/s/ Amr Abdelmonem

--------------------------------------------------------------------------------

   

Name:

 

Amr Abdelmonem, Ph.D.

   

Title:

 

Chief Executive Officer

   

ILLINOIS SUPERCONDUCTOR CANADA CORPORATION

   

By:

 

/s/ Amr Abdelmonem

--------------------------------------------------------------------------------

   

Name:

 

Amr Abdelmonem, Ph.D.

   

Title:

 

Chief Executive Officer

   

MANCHESTER SECURITIES CORPORATION

   

By:

 

/s/ Elliot Greenberg

--------------------------------------------------------------------------------

   

Name:

 

Elliot Greenberg

   

Title:

 

Vice President

   

ALEXANDER FINANCE, L.P.

   

By:

 

/s/ Bradford T. Whitmore

--------------------------------------------------------------------------------

   

Name:

 

Bradford T. Whitmore

   

Title:

 

President, Bun Partners, Inc., its General Partner

COLLATERAL AGENT:

       

MANCHESTER SECURITIES CORPORATION

   

By:

 

/s/ Elliot Greenberg

--------------------------------------------------------------------------------

   

Name:

 

Elliot Greenberg

   

Title:

 

Vice President

 

20



--------------------------------------------------------------------------------

SCHEDULE A

 

Identification, Ownership and Location of Collateral and Liens

 

21